717 S.E.2d 565 (2011)
STATE
v.
Malik Alijuan CRAWFORD.
No. 265P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Malik Alijuan Crawford, Glenville, for Crawford, Malik Alijuan.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 23rd of June 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."